                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:07-cr-00061-FDW-DCK
  UNITED STATES OF AMERICA,                      )
                                                 )
  vs.                                            )
                                                 )
  (11) MARTRAI DAVIS,                            )                      ORDER
                                                 )
           Defendant.                            )




   THIS MATTER is before the Court on Defendant’s pro se Motions for Reduced Sentence under

 the First Step Act (Doc. Nos. 821 and 847) and Appointment of Counsel (Doc. No. 751,794, 821).

         The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court.    The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

         To the extent Defendant seeks the appointment of counsel (Doc. No. 751, 794, 821),

criminal defendants have no right to counsel beyond their first appeal. E.g., United States v.

Kenny; United States v. Ismel. However, Defendant is currently represented by the Federal Public

Defenders Office (Doc. No. 845, 846). Therefore, the Motions for appointment of counsel are

MOOT.

         IT IS SO ORDERED.
                                           Signed: September 30, 2020




         Case 3:07-cr-00061-FDW-DCK Document 849 Filed 09/30/20 Page 1 of 1
